DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 12/28/2020 has been considered by the examiner.

Claims
Claims 1-11 are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Claims 1-11 are directed toward a method or an apparatus and, therefore, fall within one of the four statutory categories of invention.  However, claims 1-11 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claim 1 is directed toward a method by which an undefined entity determines whether a host-vehicle can use the turning of a third vehicle to shield the host-vehicle from a second vehicle’s path when the host-vehicle is moving onto a path where the second vehicle is also expected to travel.  The geometry of the situation is defined in the preamble of the claim, while the only action defined in the claim is a “determination” whether the host-vehicle will have enough time to safely turn or merge into the flow of traffic.  This is an abstract estimation which is regularly carried out by human drivers when driving manually turning out from a side street into a main street, where the element of safety is considered to be increased if a third vehicle looks to be carrying out a vehicle maneuver where it “runs interference” between the host-vehicle and the second vehicle.  The claim further encompasses “Certain methods of organizing human activity” for the same reason.  Independent claim 11 mentions a “driving support device” to carry out the above activity, which it repeats, but does not define the device further.  The dependent claims (2-10) merely recite further limitations regarding the length of time of the shielding and how it compares to the estimated time required for the host-vehicle to or how it can be estimated but do not add anything that removes the claimed subject matter from “mental processes” or “certain methods of organizing human activity”. 
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims 1-11 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  Notably, the claims do not provide any limitations regarding a specific application or use, outside of providing a generic signal to an “autonomous agent” (that is not necessarily used by the autonomous agent).  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Rather, they are implemented using “a driver support device” which remains undefined.  There is no transformation or reduction of a particular article to a different state or thing.  Lastly, there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
The abstract ideas in Applicant’s claims are either not explained by what mechanism they are implemented (claims 1-10) or implemented via “a driver support device” which is explained in the specification (paragraph [0014]) as a sensor and what look to be generically defined modules (“a controller…” “a travel control unit…”), it can clearly be seen that the abstract idea(s) are merely implemented on a computer plus a generic sensor.  In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less “generally link the use…to a particular technological environment or field of use”.  Therefore, with regard to whether the abstract idea has been integrated into a practical application, the answer is clearly no.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of a sensor and what looks to be generic software blocks on a computer (“a controller”, “a travel control unit”) to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 1-11 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 3 mentions “an arrival time that is a time until the first other vehicle arrives at the intersecting point based on the shielding time;”, but this is not explicitly mentioned in the specification. Paragraph [0048] mentions the prediction of “an arrival time Tbp” as is mentioned in S09 of Figure 3, but this is defined in [0048] as “an arrival time that is a time until the first other vehicle arrives at the intersecting point”.  There is no mention of being “based on the shielding time”.

Claim Interpretation
Claim interpretation of claim 1: The preamble of claim 1 will be treated as a claim limitation, because elements of the body of the claim are specifically defined in the preamble to the claim, and are in fact necessary to understand the number of vehicles, where said vehicles are travelling, and which track of which vehicle intersects with another track of a different vehicle. 
Claim interpretation of claim 11: The preamble of claim 11 will be treated as a claim limitation, because elements of the body of the claim are specifically defined in the preamble to the claim, and are in fact necessary to understand the number of vehicles, where said vehicles are travelling, and which track of which vehicle intersects with another track of a different vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over “A Robust Algorithm for Handling Moving Traffic in Urban Scenarios” by Werling et al., hence NPL-Werling.
As for claim 1, NPL-Werling teaches a driving support method for supporting driving of a host-vehicle in a traveling scene in which a host-vehicle track that is a track on which the host-vehicle travels and a first other vehicle track that is a track on which a first other vehicle travels intersect with each other at an intersecting point and a second other vehicle that is different from the first other vehicle arrives at a point faster than the first other vehicle, the point being a point on the first other vehicle track until the first other vehicle arrives at the intersecting point and being a point at which the first other vehicle track and a second other vehicle track that is a track on which the second other vehicle travels intersect with each other.
First of all, the maneuvers in claim 1 can be broken down into two parts: first, the second other vehicle (22 in Fig. 4A of the application’s diagrams) is making a turn across the opposing lane in light of oncoming traffic (first other vehicle is 21 in Fig. 4A).  This is a traveling scene in which…..a second other vehicle that is different from the first other vehicle arrives at a point faster than the first other vehicle, the point being a point on the first other vehicle track until the first other vehicle arrives at the intersecting point and being a point at which the first other vehicle track and a second other vehicle track that is a track on which the second other vehicle travels intersect with each other, and is known in the art of maneuvering autonomous vehicles, such as is shown in Fig. 4 of NPL-Werling.  The algorithm used to estimate whether such a maneuver is possible in light of the location and speed of the first other vehicle is given in Section III of NPL-Werling (Spatial and temporal verification). Although this calculation is not specifically mentioned in Claim 1, it is a pre-requisite necessary that the second other vehicle can provide shielding at all, which provides the determining part of the driving support method.
The second maneuver is the host-vehicle coming out of the side street and turning onto a main road in front of another vehicle in the same lane (Host-vehicle 20 in Fig. 4 of application moving in the face of the first other vehicle 21). This maneuver is a traveling scene in which a host-vehicle track that is a track on which the host-vehicle travels and a first other vehicle track that is a track on which a first other vehicle travels intersect with each other at an intersecting point. This also is known in the art of maneuvering autonomous vehicles, such as is shown in Fig. 3 of NPL-Werling.  Again, the algorithm used to estimate whether such a maneuver on the part of the host-vehicle is possible in light of the location and speed of the first other vehicle is given in Section III of NPL-Werling (Spatial and temporal verification); and again this provides the determining part of the driving support method.
NPL-Werling also teaches that one can concatenate the algorithms when multiple vehicles are present, as is explained in section V (Scenarios with multiple traffic participants.)  It would have been obvious to one of ordinary skill in the art at the effective date of filing to have combined the maneuvering checking of Fig. 4 of NPL-Werling with the maneuvering checking of Fig. 3 of NPL-Werling, in accordance with NPL-Werling’s teaching on algorithm concatenating.
NPL-Werling does not specifically teach that the time interval during which the second other vehicle makes its turn overlaps with the time interval during which the host-vehicle makes its turn. (In fact, if the first other vehicle is far away enough, it would be possible for the two maneuvers to occupy two totally different time intervals: the second vehicle would make a turn, and then the host-vehicle would make its turn.)  However, for purposes of efficiency in transportation (allowing for as many autonomous vehicles as possible), it would be obvious for one of ordinary skill in the art to overlap the intervals as much as possible, minimizing the amount of total time required.  This would provide determining whether the host-vehicle can enter the intersecting point based on a shielding time that is a time during which the second other vehicle shields the first other vehicle track to the intersecting point and a required entry time that is a time from when the host-vehicle starts entering the intersecting point to when the host-vehicle finishes entering the intersecting point.
As for claim 2, this is the case where the time required for the maneuvering as shown in Fig. 4 of Werling is greater than the time required for maneuvering as shown in Fig. 3 of Werling.  Again, as mentioned in the argument for claim 1, it would be obvious to one of ordinary skill in the art to overlap the two time intervals as much as possible for purposes of efficiency in transportation.
As for claim 5, NPL-Werling also teaches predicting the shielding time based on an obstacle that obstructs a course of the second other vehicle. (Another scenario NPL-Werling gives is shown in Fig. 6, where a double lane change maneuver is necessary to get around an object in one’s own lane. It would have been obvious to one of ordinary skill in the art to add this in the same manner as which the scenarios of Figs. 3 and 4 were combined together, as outlined in claim 1.)
As for claim 6, NPL-Werling also teaches determining that the host-vehicle can enter the intersecting point after the second other vehicle starts shielding the first other vehicle track. (As in claim 1, this depends on the length of the time required for the turn in Fig. 4 as opposed to the turn in Fig. 3 and by their overlap.  If T4 is greater than T3, then the shielding can start, with the turn of the host-vehicle starting afterwards, with there still being sufficient time for both actions to be carried out.)
As for claim 7, NPL-Werling also teaches wherein the host-vehicle starts travelling when the second other vehicle starts shielding the first other vehicle track and when it is determined that the host-vehicle can enter the intersecting point. (As in claim 1, this depends on the length of the time required for the turn in Fig. 4 as opposed to the turn in Fig. 3 and by their overlap.  If T4 is greater than T3, then the shielding can start, with the turn of the host-vehicle starting afterwards, with there still being sufficient time for both actions to be carried out. NPL-Werling also teaches the application of such in the AnniWAY autonomous vehicle (abstract, Sections VII and VIII.)
As for claim 8, NPL-Werling also teaches, wherein a priority order of the first other vehicle that enters the intersecting point is higher than a priority order of the host-vehicle that enters the intersecting point. (If the three maneuvering vehicles are as shown in Figs. 3 and 4, this automatically holds.  In Fig. 3 the host-vehicle is turning from the side road into a main road, which means the host-vehicle has a lower priority over the first other vehicle, which is on the main road.)
As for claim 11, NPL-Werling teaches a driving support device that supports driving of a host-vehicle in a traveling scene in which a host-vehicle track that is a track on which the host-vehicle travels and a first other vehicle track that is a track on which a first other vehicle travels intersect with each other at an intersecting point and a second other vehicle that is different from the first other vehicle arrives at a point faster than the first other vehicle, the point being a point on the first other vehicle track until the first other vehicle arrives at the intersecting point and being a point at which the first other vehicle track and a second other vehicle track that is a track on which the second other vehicle travels intersect with each other.  (The breaking down of the maneuvers of the three vehicles is the same argument as holds for claim 1. As for the “driving support device”, that would be is implementation in AnnieWAY, an autonomous vehicle (NPL-Werling: see abstract, VII “Integration into the State Machine”, and VIII “Results”.)
 
Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-Werling as applied to claim 1 above, and further in view of US 2008/0312832 (Greene et al., hence Greene).
As for claim 3, NPL-Werling teaches predicting an arrival time that is a time until the first other vehicle arrives at the intersecting point based on the shielding time; (prediction of arrival time: this the scenario as shown in NPL-Waring Fig. 3.  As described in the argument above for claim 1, the maneuvers of the three vehicles are an overlap of two scenarios, so if the movement of the second vehicle is included when calculating the possible validity of the three-vehicle maneuver, that would involve the shielding time.)
determining that the host-vehicle can enter the intersecting point in a case where a total time obtained by adding a predetermined margin time to the arrival time is longer than the required entry time. (Time gaps are already mentioned in the algorithm of NPL-Werling in order to provide protection; this is simply adding a separate extra ΔTfixed to ΔTAB and ΔTBA in the inequalities that need to be satisfied.   NPL-Werling does not specifically mention adding a separate extra ΔTfixed , but adding an extra margin when calculating a possible collision is known in the art (See Greene, Fig.5, where the margin in this case depends on the taper of the cone and corresponds to the fact that the further out the predicted trajectory, the greater the possible error bar.)
It would have been obvious to one of ordinary skill in the art at the effective filing date to have added an increased margin, as is shown in Greene, when implementing the algorithms of NPL-Werling, in order to determine whether a collision would occur or not.  The motivation would be to increase safety.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-Werling as modified by Greene as applied to claim 3 above, and further in view of US 2019/0286160 (Toda et al., hence Toda).
As for claim 4, NPL-Werling also teaches predicting the shielding time by using [a] lane width of a lane on which the first other vehicle travels, and a lane width of a lane on which the second other vehicle travels.  (Again, the shielding time is determined by the maximum of the time intervals required for the scenarios in Figs. 3 and 4. The lane widths are incorporated via the geometric parameters (Fig. 7) used in the algorithms. 
NPL-Werling does not specifically mention vehicle body, and in fact all vehicles are assumed to be point masses (pg. 1109).  However, Toda teaches predicting [a] shielding time by using a vehicle body length of the second other vehicle in a traveling direction, a lane width of a lane on which the first other vehicle travels, and a lane width of a lane on which the second other vehicle travels. (Figs. 4 and 8 show autonomous vehicles making a turn across a lane in the face of opposing traffic.  The estimation of the timing necessary for the vehicle (car or truck) being able to make the turn depends on the distance covered, which corresponds to the lane width. See [0042], which mentions information about the lanes.  The target trajectory generator 144 generates a trajectory for the vehicle at a speed allowing it to carry out the trajectory [0054]-[0058]. The body length of the vehicle is incorporated in the so called “degree of avoidance” [0088]-[0092] which corresponds to whether the vehicle can cross and turn into the opposite lane with sufficient time, or cannot. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the vehicle length dependence and lane width of the trajectory timing found in Toda into the algorithms of NPL-Werling.  The object would have been to include further parameters found in actual physical driving to improve the algorithms.
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-Werling as applied to claim 1 above, and further in view of US 2020/0282997 (Ueda et al., hence Ueda.)
As for claim 9, NPL-Werling does not specifically mention wherein the second other vehicle track is spaced apart from the host-vehicle track.  However, this sort of paired trajectories for autonomous vehicles is known in the art, as is shown in Fig. 4. of Ueda. This figure shows the routes taken by autonomous vehicles so that they do not collide with each other. If a right hand turn equivalent to that shown in the upper left into LE1 were taken from the LE rightmost lane, it would demonstrate wherein the second other vehicle track (m1 to LD) is spaced apart from the host-vehicle track. (LE turning into the upper rightmost track.) The system uses maps of the lanes [0044],[0045] to help guide the vehicles and making certain they do not collide with each other. 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to have incorporated the system of Ueda together with the algorithms of NPL-Werling.  The motivation would have been to include the fact that vehicles have breadth and width and are not point particles. 
As for claim 10, NPL-Werling, as modified, also teaches wherein in a case where a distance between the second other vehicle track and the host-vehicle track is equal to or less than a predetermined value, the host-vehicle track is corrected so that the distance becomes longer than the predetermined value. (This is an example of lane-keeping, which is known in the art and would be obvious to one skilled in the art.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661